[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3







F.B. CULLEY
COAL SUPPLY AGREEMENT


This Coal Supply Agreement (the “Agreement”) is made and entered into effective
as of January 1, 2015 (the “Effective Date”), by and between Southern Indiana
Gas And Electric Company d/b/a Vectren Power Supply, Inc., an Indiana
corporation (“Buyer”), and Vectren Fuels, Inc., an Indiana corporation
(“Seller”). Buyer and Seller are also referred to herein individually as a
“Party” and collectively as the “Parties.”


RECITALS
WHEREAS, Buyer and Seller are parties to that certain F.B. Culley Coal Supply
Agreement entered into effective as of January 1, 2009, as amended from time to
time (the “Original Agreement”).


WHEREAS, Buyer desires to secure to the extent of the quantities and for the
period hereinafter stated, a supply of bituminous coal of the quality
hereinafter set forth, for use in its
F.B. Culley generating plant (the “Plant”).


WHEREAS, Seller represents that it is experienced in the commercial production
and preparation of coal and that it owns, has leased, or controls reserves of
bituminous coal with the quality and characteristics as set forth herein.


WHEREAS, Seller desires to sell coal to Buyer, and Buyer desires to buy coal
from Seller, upon the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements of the Parties contained herein, the Parties agree as follows:


ARTICLE 1


TERM; SOURCE; TITLE
1.1 Term. Unless terminated earlier or extended in accordance with the terms
hereof, the term of this Agreement shall be from the Effective Date through
December 31, 2024, inclusive (the “Term”). Notwithstanding the foregoing, Buyer
shall have the right, by providing no less than three (3) years prior written
notice to Seller (i.e., in the case of the first such extension, by December 31,
2021), to extend the Term of this Agreement by an additional three (3) years,
subject to negotiation of the Base Price for any such extension in accordance
with Section 3.4, and subject to Seller’s rights pursuant to Section 12.5;
provided that Buyer may extend the Term of this Agreement no more than three
times.


1.2 Amendment and Termination of Original Agreement. Unless this Agreement is
terminated prior to the Effective Date in accordance with Section 12.3, the
Parties agree that the Original Agreement shall be amended in accordance with
the Termination Agreement entered into by the Parties, as attached hereto as
Attachment 1 to this Agreement, which among other things, shall provide for the
termination of the Original Agreement as of December 31, 2015.








--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





1.3 Source. The coal to be sold by Seller and purchased by Buyer under this
Agreement shall be mined from coal produced from the Oaktown 1 Mine or the
Oaktown 2 Mine (the “Mines”).


1.4 Alternate Supply Sources.
1.4.1 If Seller becomes an affiliate of Sunrise Coal, LLC, an Indiana limited
liability company, on or before December 31, 2014, Seller shall have the right
to notify Buyer that the coal to be sold by Seller and purchased by Buyer under
this Agreement may also be mined from coal properties and reserves at Sunrise
Coal, LLC’s Carlisle Mine, located in and around Sullivan County, Indiana, and
all references to the “Mines” hereunder shall thereafter be deemed and construed
to include the Carlisle Mine, as well as the Oaktown 1 Mine and the Oaktown 2
Mine. Seller’s right to deliver coal mined from the Carlisle Mine under this
Agreement shall not be subject to the requirements of Section 1.4.2 but shall
arise automatically upon notice to Buyer, subject to the Parties’ agreement on
the Carlisle Deduction (as defined below). Within thirty (30) days after Seller
becomes an affiliate of Sunrise Coal, LLC, Buyer shall notify Seller if its cost
to transport coal from the Carlisle Mine to the Plant differs from the cost to
transport coal from the Oaktown 1 Mine and the Oaktown 2 Mine, which
transportation cost was assumed to establish the Base Price as stated in Section
3.1.1. Such notice shall include reasonable supporting documentation of the
respective transportation costs. Buyer and Seller, each acting in good faith,
shall determine the difference between Buyer’s transportation costs for coal
transported for: (a) each ton of coal delivered from the Carlisle Mine, and (b)
each ton of coal delivered from the Oaktown 1 Mine and the Oaktown 2 Mine (such
difference in costs, the “Carlisle Deduction”), and Seller shall apply the
Carlisle Deduction to all tons of coal delivered from the Carlisle Mine. To the
extent the Carlisle Deduction is different for rail and truck transportation,
the Carlisle Deduction for the applicable transportation mode shall be utilized.
For purposes of determining the Carlisle Deduction, coal shall be deemed to be
transported to the Plant, notwithstanding Buyer’s right to designate alternate
locations pursuant to Section 2.8. The Parties shall document the agreed
Carlisle Deduction in a writing signed by both Parties. Once the Parties agree
on the Carlisle Deduction, the Carlisle Mine shall be deemed to be one of the
“Mines” for all purposes hereunder.


1.4.2 In addition, Seller may deliver to Buyer coal conforming to the quality
specifications set forth in Exhibit A, from an alternate source (“Alternate
Source Coal”), subject to the Parties agreement on the matters contemplated in
this Section 1.4.2. If Seller desires to deliver Alternate Source Coal, Seller
shall notify Buyer of the location and source of the Alternate Source Coal, and
provide Buyer with sample analyses from such alternate source demonstrating that
the Alternate Source Coal meets the quality specifications set forth in Exhibit
A. If the delivery point for the Alternate Source Coal will be at a location
other than any of the Mines, Buyer shall notify Seller if its cost to transport
such Alternate Source Coal to the Plant differs from the transportation costs
from the Mines. Such notice shall include reasonable supporting documentation of
the respective transportation costs for such Alternate Source Coal and for coal
delivered at the Oaktown 1 Mine and Oaktown 2 Mine. Buyer and Seller, each
acting in good faith, shall determine the difference between Buyer’s
transportation costs for: (a) each ton of coal delivered at the Oaktown 1 Mine
and the Oaktown 2 Mine, and (b) each ton of coal delivered at the delivery point
for such Alternate Source Coal (such difference in costs, the “Alternate Source
Deduction”), and Seller shall apply the Alternate Source Deduction to all tons


- 2 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





of coal delivered at the location of the Alternate Source Coal. To the extent
the Alternate Source Deduction is different for rail and truck transportation,
the Alternate Source Deduction for the applicable transportation mode shall be
utilized. For purposes of determining the Alternate Source Deduction, coal shall
be deemed to be transported to the Plant, notwithstanding Buyer’s right to
designate alternate locations pursuant to Section 2.8. The Parties shall
document the agreed Alternate Source Deduction in a writing signed by both
Parties. Once Buyer accepts the Alternate Source Coal and the Parties agree on
the Alternate Source Deduction for such Alternate Source Coal, the source of
such Alternate Source Coal shall be deemed to be one of the “Mines” for all
purposes hereunder.


1.5 Title and Risk of Loss. Title to the coal and risk of loss thereof shall
transfer from Seller to Buyer upon loading for shipment of the coal into
railcars or trucks, as applicable, at the Mine. As between the Parties, Seller
shall be deemed to be in exclusive control (and responsible for any damages or
injury caused thereby) of the coal prior to its being loaded for shipment at the
Mine, and Buyer shall be deemed to be in exclusive control (and responsible for
any damages or injury caused thereby) of the coal from the time it is loaded for
shipment at the Mine.


ARTICLE 2


CONTRACT QUANTITY
2.1 Base Tonnage. Seller agrees to deliver to Buyer, and Buyer agrees to accept
from Seller, the total quantity of coal as set forth below in each Contract Year
during the Term. A Contract Year shall commence on January 1st and end on
December 31st.


Contract Year Base Tonnage 2015 150,000 tons
2016 – 2024 1,000,000 tons


2.2 Annual Tonnage Adjustment. For each Contract Year beginning in 2015, Buyer
may elect to increase or decrease the Base Tonnage (as described in Section 2.1)
for such Contract Year by an amount of up to [**] of the Base Tonnage for such
Contract Year. If Buyer desires to increase or decrease the Base Tonnage for a
Contract Year, Buyer shall provide written notice of such election to Seller on
or before June 30th of the Contract Year preceding the Contract Year for which
the Base Tonnage will be adjusted. If Buyer fails to provide such notice for any
Contract Year, the Base Tonnage for such Contract Year shall be the Base Tonnage
as set forth in Section 2.1.


2.3 Quarterly Tonnage Adjustments. Beginning in the first quarter of 2015 and
for the remainder of the Term, Buyer may elect to increase or decrease the Base
Tonnage to be delivered in a calendar quarter by an amount of up to [**] of the
Base Tonnage to be delivered in such calendar quarter. Buyer shall provide
written notice to Seller of such election on or before the date that is 30 days
before the first day of such calendar quarter. For the purposes of this Section
2.3, if Buyer has increased or decreased the Base Tonnage for a given Contract
Year pursuant to Section 2.2, the Base Tonnage subject to adjustment in each
calendar quarter in such Contract Year shall be the Base Tonnage as adjusted
pursuant to Section 2.2.


- 3 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





2.4 Scheduled Outages. For each Contract Year beginning in 2015 in which Buyer
has scheduled outages for the Plant or a generating unit at the Plant, Buyer may
by written notice to Seller on or before June 30th of the Contract Year
preceding the Contract Year in which such scheduled outages will occur, decrease
the monthly quantity of coal that would otherwise be delivered hereunder during
such scheduled outage by up to [**]; provided that the maximum period of time
for which Buyer may decrease the monthly quantity of coal pursuant to this
Section 2.4 shall not exceed [**] in such Contract Year. Buyer’s notice of such
decrease may include Buyer’s preference as to when the quantities of coal that
are not delivered during such outage should otherwise be delivered, which may be
prior to or after such outage; provided that delivery of such coal shall in any
event be on a mutually agreeable delivery schedule.


2.5 Tonnage Adjustment due to De-Rating. If any legislative, regulatory,
administrative or other governmental bodies, or any court with jurisdiction,
enacts, adopts or imposes new laws, rules or regulations, amends existing laws,
rules or regulations, or reinterprets existing laws, rules or regulations, that
require Buyer to de-rate the Plant, Buyer may, by written notice to Seller,
reduce the Base Tonnage hereunder; provided that such reduction shall be imposed
on a pro-rata basis among all of Buyer’s coal suppliers to the Plant, based on
the number of tons of coal that Buyer is obligated to receive from its committed
suppliers, to the extent that its contracts with other suppliers give Buyer the
right to reduce its purchase obligations as a result of such new or amended
laws, rules or regulations, or reinterpretation. In the event Buyer is later
able to increase operations at the Plant during the Term of this Agreement after
such notice has been given, the Base Tonnage hereunder shall be increased, not
to exceed the Base Tonnage as stated in Section 2.1, plus any annual and
quarterly adjustments to the Base Tonnage pursuant to Section 2.2 and Section
2.3, as applicable; provided that any increase in the number of tons of coal
required by Buyer for operation of the Plant shall be allocated on a pro-rata
basis among Buyer’s committed coal suppliers to the Plant in the same fashion as
the decrease in coal was allocated.


2.6 Delivery. Coal shall be delivered F.O.B. railcar or truck (as elected by
Buyer) at any of Seller’s Mines (as elected by Seller), in substantially equal
monthly quantities on a mutually agreeable delivery schedule. Seller will
coordinate loading at the Mines with Buyer and Buyer’s relevant carriers.


2.7 Shipments. As used herein, a “Shipment” of coal supplied under this
Agreement shall refer to all coal delivered by truck in a given day, or all coal
delivered by a single train of railcars.


2.8 Transportation. Buyer shall be solely responsible for transportation of the
coal from the Mines to the Plant, including providing railcars or trucks, as
Buyer elects, for loading at the Mines. Buyer may, in its sole discretion,
direct any coal delivered hereunder to any of Buyer’s or its affiliate’s power
generating stations other than the Plant; provided that Buyer shall be
responsible for all additional transportation costs associated with such
election. Buyer’s right to direct coal to a power generating station other than
the Plant shall in no way be construed as an obligation to do so under any
circumstance.








- 4 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





2.9 Monthly Shipping Schedule. On or before the 15th day of each calendar month
during the Term, Buyer shall notify Seller of the expected schedule of shipments
by railcar and by truck to be made during the following calendar month. On or
before the 25th day of each month during the Term, the Parties shall mutually
determine a delivery schedule for the following month, including whether
shipments will be by rail or by truck, and the daily schedule for delivery of
the coal.


ARTICLE 3


PRICING
3.1 Base Price.
3.1.1 The price per ton (2000 pounds) of coal sold by Seller hereunder (the
“Base Price”) shall be determined in accordance with this Article 3. The Base
Price for Contract Year 2015 shall be [**].
3.1.2 As of January 1st of each Contract Year thereafter, until the Base Price
is re-set in accordance with Section 3.4, the Base Price shall be increased by
[**] over the Base Price in effect during the prior Contract Year. After the
Base Price is re-set in accordance with Section 3.4, the Base Price for each
successive Contract Year thereafter shall be increased by [**] over the Base
Price in effect during the prior Contract Year until the Base Price is re-set
again in accordance with Section 3.4.


3.2 BTU Adjustment.
3.2.1 The Base Price for each ton of coal sold and purchased hereunder during a
calendar month shall be adjusted based on the monthly weighted average of the
actual BTU/lb of all tons delivered in such calendar month under this Agreement
(the “BTU Adjustment”). The BTU Adjustment shall be determined according to the
following formula:


BTU Adjustment = ((Actual BTU/lb Value / Guaranteed BTU/lb Value) x (Base
Price)) – Base Price Where the Guaranteed BTU/lb Value = 11,000 Btu/Lb


The aggregate BTU Adjustment for a calendar month shall be equal to the total
tons delivered in such calendar month, multiplied by the BTU Adjustment. If the
BTU Adjustment is a negative value, the BTU Adjustment shall be payable from
Seller to Buyer, and if the BTU Adjustment is a positive value, the BTU
Adjustment shall be payable from Buyer to Seller. The aggregate BTU Adjustment
to be paid with respect to a calendar month shall be included in the first
invoice delivered by Seller in the calendar month immediately following the
calendar month for which such BTU Adjustment applies.


3.2.2 Subject to Buyer’s rights under Section 4.3, the Base Price adjustments as
described in this Section 3.2, shall be Buyer’s sole and exclusive remedy at law
or in equity for the failure of coal sold hereunder to meet the quality
specifications with respect to BTU/lb.


- 5 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





3.3 Other Price Adjustments.
3.3.1 The Parties recognize that legislative, regulatory, administrative or
other governmental bodies or the courts may impose new laws, rules or
regulations, amend existing laws, rules or regulations, or reinterpret existing
laws, rules or regulations, including, without limitation, procedural
instruction letters issued by MSHA after June 2, 2014 (the “Initial Price
Date”), or as applicable, after the date of determination of a Market Adjusted
Base Price (such new laws, amendments or reinterpretations, a “Change in Law”),
that may increase Seller’s cost of mining coal from the Mines. Without limiting
the generality of the foregoing, the implementation after the Initial Price Date
of MSHA rule 79 FR 24813 “Lowering Miners’ Exposure to Respirable Coal Mine
Dust, Including Continuous Personal Dust Monitors” as adopted on May 1, 2014,
shall be deemed to be a Change in Law for purposes of this Agreement,
notwithstanding the adoption of such rules prior to the Initial Price Date. A
Change in Law shall not in any event include any change in Governmental
Impositions (as defined below).
(a) If a Change in Law that affects Seller’s cost of mining occurs after the
Initial Price Date, or as applicable, after the date that a Market Adjusted Base
Price is determined, Seller shall give notice to Buyer indicating the related
increase in the then-current Base Price (or the relevant Market Adjusted Base
Price, as applicable) and shall provide to Buyer reasonable documentation of the
proposed increase in the Base Price.
(b) If the proposed increase in the Base Price (or the relevant Market Adjusted
Base Price, as applicable) is less than or equal to [**] of the then-current
Base Price (or the relevant Market Adjusted Base Price, as applicable), the
then-current Base Price (or the relevant Market Adjusted Base Price, as
applicable) shall be adjusted as of the effective date of such Change in Law by
an amount equal to the proposed increase, subject to Buyer’s right to dispute in
good faith the existence of a Change in Law or the amount of the proposed price
increase. Accordingly, the adjustment to the then-current Base Price (or the
relevant Market Adjusted Base Price, as applicable) pursuant to this Section
3.3.1 may be applied retroactively.
(c) If the proposed increase in the Base Price (or the relevant Market Adjusted
Base Price, as applicable) is greater than [**] of the then-current Base Price
(or the relevant Market Adjusted Base Price, as applicable), then, subject to
Buyer’s right to dispute in good faith the existence of a Change in Law or the
amount of the proposed price increase, (i) the then-current Base Price shall be
increased as of the effective date of such Change in Law to an amount equal to
[**] of the initial Base Price in the three (3) year period in which such
increase occurs, excluding the annual escalation pursuant to Section 3.1.2, and
(ii) if applicable, the relevant Market Adjusted Base Price shall be adjusted by
an amount equal to [**] of the relevant Market Adjusted Base Price. Accordingly,
the adjustment to the then-current Base Price (or the relevant Market Adjusted
Base Price, as applicable) pursuant to this Section 3.3.1 may be applied
retroactively.
(d) Except to the extent described in Section 3.3.1(c), no adjustments to the
then-current Base Price (or the Market Adjusted Base Price, as applicable) shall
be made with respect to Seller’s increased costs for mining that have already
been applied to the then-current Base Price or that have been taken into account
and quantified during negotiations to determine a Market Adjusted Base Price
pursuant to Section 3.4.




- 6 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





3.3.2 “Governmental Imposition” means taxes or fees imposed by any federal,
state or local government or government agency upon the production, severance,
preparation or sale of Coal hereunder, including, but not limited to, the
Federal Black Lung Excise Tax, severance taxes on Coal produced or sold
hereunder, reclamation fees assessed by the US government or the State of
Indiana. The term does not include impositions such as generally applicable
taxes including federal or state income taxes; employee benefits or payroll
taxes such as employer’s Social Security, unemployment or worker’s compensation
taxes or payments, or any civil or criminal money fine or penalty imposed as the
result of failure to comply with any Law. Buyer shall not be entitled to any
adjustment in connection with any benefit derived by Seller for any incentives
granted by the U.S. government or the State of Indiana for coal production or
investment in coal properties within the State of Indiana.
(a) The Parties shall adjust the then-current Base Price (or the relevant Market
Adjusted Base Price, as applicable) by an amount equal to changes in Seller’s
costs per ton of coal sold hereunder that are caused directly by increased or
decreased Governmental Impositions enacted or imposed after the Initial Price
Date, or as applicable, after the date of determination of a Market Adjusted
Base Price. Seller shall give prompt notice to Buyer of the amount of any such
increased or decreased cost per ton of coal sold hereunder incurred by reason of
such a change in Governmental Imposition (including implementation of new
Governmental Impositions), along with reasonable documentation of such amounts.
The adjustment to the Base Price pursuant to this Section 3.3.2 may be applied
retroactively to the date on which such new or changed Government Imposition was
first applied to Seller or its operations.
(b) In the event of an increase in cost, such notice from Seller shall also
include the increase in the then-current Base Price (or the relevant Market
Adjusted Base Price, as applicable) that Seller will require, which increase may
not exceed the actual increase in Seller’s costs due to such Governmental
Impositions. In the event of a decrease in cost, the then-current Base Price (or
the relevant Market Adjusted Base Price, as applicable) will be decreased by an
amount equal to the decrease in Seller’s costs caused by Governmental
Impositions enacted or changed after the then-current Base Price became
effective, or the date of determination of a Market Adjusted Base Price.
Adjustments due to Governmental Impositions as described in this Section 3.3.2
shall be subject to Buyer’s right to dispute in good faith the existence of a
Governmental Imposition or the amount of the proposed adjustment.


3.3.3 Seller shall follow generally accepted accounting principles (GAAP) as
historically applied by Seller in determining its costs related to any Change in
Law or Governmental Imposition, and shall provide Buyer with documentation
reasonably demonstrating that the increase or decrease in cost is incremental to
the costs already included in the Base Price.


3.4 Market Price Adjustments.
3.4.1 Beginning with the 2016 Contract Year, and again upon the expiration of a
three (3) year period beginning on January 1st of such Contract Year, and upon
the expiration of each three (3) year period thereafter, the Parties shall
adjust the Base Price to reflect then-current market prices for similar quality
coal meeting the quality specifications set forth in Exhibit A and sold for
delivery the following year (the “Market Adjusted Base Price”). The Parties
shall follow


- 7 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





the procedures described below to determine the adjusted Base Price. If the
Parties agree on a Market Adjusted Base Price, the Market Adjusted Base Price
shall become effective and shall be the “Base Price” as described in Section 3.1
for all purposes hereunder as of January 1st of the first Contract Year of the
relevant three (3) year period. The Market Adjusted Base Price shall include all
adjustments to the Base Price made pursuant to Section 3.3 prior to the date
that such Market Adjusted Base Price is determined. If any adjustments to the
Base Price made pursuant to Section 3.3 occur after the date on which the Market
Adjusted Base Price is determined, but before the date on which the Market
Adjusted Base Price becomes effective, such adjustments shall also be applied to
the Market Adjusted Base Price as of the date on which the Market Adjusted Base
Price becomes effective.
3.4.2 The Parties shall begin negotiations to determine the Market Adjusted Base
Price on or before April 1st of the Contract Year prior to the Contract Year in
which the Market Adjusted Base Price will become effective pursuant to Section
3.4.1. The Parties shall negotiate in good faith to agree to the Market Adjusted
Base Price.
3.4.3 If the Parties fail to reach agreement on the Market Adjusted Base Price
by May 31st of the Contract Year prior to the Contract Year in which the Market
Adjusted Base Price will become effective pursuant to Section 3.4.1, on or
before June 5th of such Contract Year, Seller and Buyer shall each provide the
other Party with information relating to contracts for the sale or purchase of
coal, as applicable, that such Party has negotiated since January 1st of the
Contract Year prior to the Contract Year in which negotiations are occurring.
Such information provided by the Parties shall: (a) (i) as to information
provided by Seller, be with respect to the sale of coal produced by the Mines
and with a term of at least twelve (12) months beginning on or after January 1st
of the prior Contract Year, and (ii) as to information provided by Buyer, be
with respect to the purchase of coal for use at the Plant and with a term of at
least twelve (12) months beginning on or after January 1st of the prior Contract
Year; (b) to the extent allowed under the applicable contract, include copies of
contracts entered into by such Party, redacted to exclude any identifying
information as to the counterparty to such contract; and (c) include a summary
of the relevant terms with respect to quantity, quality specifications and
pricing of each contract where a Party is unable to provide a redacted copy of
such contract due to restrictions imposed on such Party pursuant to such
contract (it being understood that the Parties shall use commercially reasonable
efforts to obtain the right to provide redacted copies of such contracts as
contemplated herein). In the absence of the occurrence of sufficient
transactions since January 1st of the Contract Year prior to the Contract Year
in which negotiations are occurring, the Parties may rely upon other relevant
market information to establish market prices to determine the Market Adjusted
Base Price. Buyer and Seller shall have the right to have an independent auditor
or consultant review the confidential information provided by the Parties
pursuant to this Section 3.4.3, subject to a Party’s independent auditor or
consultant having entered into a customary confidentiality agreement with the
other Party prior to disclosure of any confidential information to such
independent auditor or consultant.
3.4.4 If the Parties fail to reach agreement on the Market Adjusted Base Price
by June 30th of the Contract Year prior to the Contract Year in which the Market
Adjusted Base Price will become effective pursuant to Section 3.4.1, either
Party may, by notice to the other Party, elect to begin binding arbitration
proceedings to establish the Market Adjusted Base Price. Upon receipt of such
notice, the Parties shall select a single neutral, independent arbitrator who


- 8 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





is familiar with coal markets and coal market pricing. If the Parties fail to
select an arbitrator within thirty (30) days of receipt of such notice, the
Parties shall follow the process recommended by the American Arbitration
Association to select a single, neutral, independent arbitrator who is familiar
with coal markets and coal market pricing. Within thirty (30) days after the
selection of the neutral arbitrator, the Parties shall each submit to the
arbitrator and to the other Party, such Party’s proposed Market Adjusted Base
Price and all reasonable supporting documentation demonstrating the basis on
which the proposed Market Adjust Base Price was determined. Within fifteen (15)
days after the initial submission of the proposed Market Adjusted Base Prices,
the Parties shall each submit any rebuttal to the other Party’s proposed Market
Adjusted Base Price, to the arbitrator and to the other Party. Within thirty
(30) days after the submission of any rebuttals, or the last day of the fifteen
(15) day period in which to submit rebuttals if no rebuttals are submitted, the
arbitrator shall select the Market Adjusted Base Price proposed by one of the
Parties as the Market Adjusted Base Price for the following Contract Year for
the purposes of this Agreement, and shall notify the Parties in writing of the
Market Adjusted Base Price that has been selected by the arbitrator. The
arbitrator shall not have any authority to select any Market Adjusted Base Price
other than the proposed Market Adjusted Base Price submitted by one of the
Parties, and shall select the proposed Market Adjusted Base Price that most
closely represents the arbitrator’s determination of the current market price of
similar quality coal in the same market and sold under substantially similar
terms and conditions.
3.4.5 Any information or documents exchanged or produced during the process of
negotiating the Market Adjusted Base Price as described in this Section 3.4,
including during any arbitration proceeding, and including any redacted
contracts, summaries, or briefs or other documents prepared for the arbitration,
shall be confidential and shall not be disclosed by the Parties, their
employees, officers, directors, counsel, consultants, auditors or expert
witnesses, as applicable, except to a court of relevant jurisdiction and then
only to the extent necessary to enforce this Section 3.4 or any arbitration
award, or as required by applicable laws or the rules of any stock exchange
applicable to the Party making such disclosure, or in the case of Buyer to the
Indiana Utility Regulatory Commission (the “IURC”). If a Party is required to
disclose any such information or documents, such Party shall notify the other
Party of the need to make such disclosure as soon as applicable and shall seek
confidential treatment, and cooperate with the other Party in seeking
confidential treatment, of any information that is disclosed.




ARTICLE 4


COAL QUALITY SPECIFICATIONS


4.1 Quality Specifications. The coal supplied under this Agreement shall meet
the quality specifications set forth in Exhibit A on an “as received” basis.


4.2 Impurities. The coal supplied under this Agreement shall be washed coal,
crushed to two inch (2") maximum top size, and shall be substantially free of
impurities, such as bone, slate, rock, wood, metal and other mine debris.




- 9 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





4.3 Rejection; Suspension.
4.3.1 If based on the sampling and analysis described herein, the coal in a
Shipment fails to comply with the Reject limits as set forth in Exhibit A for
any one or more of the quality specifications identified therein, Buyer shall
have the right, but not the obligation, to reject such Shipment by notice
delivered to Seller by fax or email. In addition, Buyer shall have the right to
reject any coal containing bone coal, rock, wood, metal or other mine debris in
quantities which Buyer believes, in the exercise of Buyer’s good faith judgment,
could be harmful to the Plant.
(a) In the event Buyer rejects any coal, Buyer shall promptly notify Seller of
such rejection, such notice to be delivered within 48 hours of Buyer’s receipt
of the short proximate analysis for the Shipment if rejection is based on the
Shipment having exceeded any of the Reject limits as described in this Section
4.3, or within 24 hours of receipt of the Shipment at the Plant (or other
destination designated by Buyer hereunder) if the rejection is based on the
Shipment being contaminated with foreign materials. Buyer may reject discrete
portions of a Shipment for foreign materials if practical under the
circumstances.
(b) If Buyer fails to timely exercise its rights to reject a Shipment under this
Section 4.3, Buyer shall be deemed to have waived such rights with respect to
rejection of that Shipment only. Buyer’s failure to reject one or more Shipments
under this Section 4.3 shall in no way affect its right to reject future
Shipments or demand Seller’s strict performance with the requirements of this
Section 4.3. If Buyer timely rejects a Shipment under this Section 4.3, Seller
and Buyer shall cooperate in good faith to find an acceptable means for Seller
to cure the problem so that Buyer can use such coal in the Plant. If the Parties
are unable to find an acceptable means of curing the problem, Seller shall be
responsible for promptly transporting the rejected coal to an alternative
destination determined by Seller, at Seller’s cost, and the rejected coal shall
not apply toward the Base Tonnage. In addition, Seller shall be responsible to
reimburse Buyer for all reasonable out-of-pocket costs and expenses incurred by
Buyer for the transportation of the rejected coal to the Plant. It is understood
that Buyer shall not arbitrarily change its equipment in any way as to prevent
Buyer from accepting coal and that Seller shall not arbitrarily change its
mining, preparation, or loading operations in any way that would provide Buyer
with an incentive to not accept the coal delivered by Seller hereunder.
(c) Seller shall, at Buyer’s option, replace the rejected coal as soon as
possible, provided that Buyer gives notice to Seller of Buyer’s desire for
replacement coal within 48 hours after rejection of a Shipment (or a part
thereof).


4.3.2 Regardless of whether Buyer has actually exercised its right to reject any
Shipments pursuant to Section 4.3.1: (i) if the coal delivered by Seller, as
measured by the weighted average of all short proximate analyses in a given
calendar month or the Monthly Composite Analysis (as defined in Section 6.2),
fails to meet any of the monthly weighted average (“MWA”) quality specifications
for [**] (other than with respect to the BTU/lb specification, for which Buyer’s
sole remedy for failure of the coal to meet the MWA quality specification shall
be the BTU Adjustment as provided in Section 3.2), or (ii) if in any thirty (30)
day period, two (2) Shipments by railcar, or six (6) Shipments by truck, fail to
comply with the Reject limits as




- 10 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





set forth in Exhibit A for any one or more of the quality specifications
identified therein, as measured by the short proximate analysis, Buyer may by
written notice to Seller suspend any further Shipments other than those already
loaded into trucks or railcars; provided that in the case of a partially loaded
train, Seller shall finish loading the railcars in such train.
(a) Within thirty (30) days after receipt of Buyer’s suspension notice pursuant
to Section 4.3.2, Seller shall provide Buyer with reasonable assurances that
subsequent deliveries of coal hereunder will meet the quality specifications on
a MWA basis, and that subsequent Shipments of coal will comply with the Reject
limits as set forth in Exhibit A for each of the quality specifications
identified therein. In providing such assurances, Seller shall provide a
reasonably detailed explanation for its failure to deliver coal that complies
with the quality specifications as set forth in Exhibit A, and a reasonably
detailed description of the remedial actions that Seller will undertake in
support of its assurances. Buyer shall promptly review such assurances and
respond to Seller within ten (10) days after receipt of such assurances. In
reviewing the assurances provided by Seller, Buyer shall act in good faith and
shall not unreasonably withhold acceptance of Seller’s assurances, or
unreasonably delay the resumption of delivery of coal hereunder if such
assurances are accepted. Buyer may require Seller to make-up deficiencies in the
Base Tonnage for a Contract Year resulting from any such suspensions, subject to
Seller’s right to dispute the validity and circumstances of such suspension, on
a delivery schedule mutually agreed by the Parties.
(b) If Seller fails to provide assurances within the thirty (30) day period
provided in Section 4.3.2(a) that are reasonably acceptable to Buyer, acting in
good faith, Buyer may, in its sole discretion, terminate this Agreement by
written notice to Seller.
(c) If Buyer terminates this Agreement pursuant to this Section 4.3, Seller
shall reimburse Buyer the positive difference, if any, between (i) the purchase
price and transportation costs on a cents per million BTU basis as transported
to the Plant (without regard to Buyer’s right to designate alternate locations
pursuant to Section 2.8) incurred by Buyer for Replacement Coal, and (ii) the
sum, on a cents per million BTU basis, of the Base Price and transportation
costs that Buyer incurs for transportation of the coal delivered hereunder to
the Plant for each ton of coal remaining as of the date of termination to be
delivered to Buyer hereunder during the Current Term (without regard to Buyer’s
rights to increase the Base Tonnage pursuant to Section 2.2 or Section 2.3,
other than increases for the relevant periods that have been declared by Buyer
by written notice to Seller prior to the date of Buyer’s suspension notice
pursuant to Section 4.3.2(a)). For purposes of this Agreement, the “Current
Term” means, as applicable, the period beginning on the Effective Date and
ending on December 31, 2015 if the Contract Year in which this Agreement is
terminated occurs during such period, or the three (3) year period beginning on
January 1, 2016 or any subsequent three (3) year period thereafter during the
Term if the Contract Year in which this Agreement is terminated occurs during
such three (3) year period. For purposes of this Agreement, “Replacement Coal”
means, to the extent reasonably available, coal having similar quality
specifications purchased under similar terms and conditions as this Agreement
(excluding Buyer’s rights to extend the Term hereunder) that Buyer purchases, in
an amount not to exceed the Base Tonnage (without regard to Buyer’s rights to
increase the Base Tonnage pursuant to Section 2.2 or Section 2.3, other than
increases for the relevant periods that have been declared by Buyer by written
notice to Seller prior to the date of Buyer’s suspension notice pursuant to
Section 4.3.2(a)) remaining as of the date of termination to


- 11 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





be delivered to Buyer hereunder during the Current Term; provided, however that
any reasonable good faith purchase of coal to address Buyer’s short-term (i.e.,
6 months or less) needs associated with a termination of this Agreement shall be
considered Replacement Coal. Buyer shall use commercially reasonable attempts to
acquire Replacement Coal at the lowest cost possible and shall take other
reasonable steps to mitigate its damages, and shall provide reasonable
documentation to Seller of the costs incurred. Payment of amounts, if any,
determined under this Section 4.3.2(c) shall be made within 10 days following
receipt of notice from Buyer of amounts owed.


4.3.3 OTHER THAN THE BTU ADJUSTMENT AS DETERMINED IN ACCORDANCE WITH SECTION
3.2, THE RIGHTS AND OBLIGATIONS OF THE PARTIES AS SET FORTH IN THIS SECTION 4.3
SHALL BE SELLER’S SOLE OBLIGATIONS AND BUYER’S SOLE AND EXCLUSIVE REMEDY AT LAW
OR IN EQUITY FOR THE FAILURE OF COAL SOLD HEREUNDER TO MEET ONE OR MORE OF THE
QUALITY SPECIFICATIONS AS SET FORTH IN EXHIBIT A.


4.4 Freeze Treatment Agent. Buyer shall have the right to require Seller to
apply a freeze-treatment chemical agent to the coal delivered hereunder, and to
the sides of railcars being used to transport the coal (collectively, “Freeze
Treatment”). On or before November 1st of each year, Seller shall notify Buyer
of the type of chemical agent to be used in the Freeze Treatment, the
manufacturer of the chemical agent, and the cost per gallon of the chemical
agent that will be used by Seller, and shall provide Buyer with a copy of the
MSDS sheet of such chemical agent. Buyer shall provide Seller with reasonable
advance notice of the dates for starting and ending the Freeze Treatment, and
the temperature to which Buyer requests Freeze Treatment (e.g., 10°F below the
expected low temperature), for Seller’s use in determining application rates.
Seller shall invoice Buyer monthly in accordance with Section 7.1 for the cost
of the Freeze Treatment provided by Seller, which shall be equal to (a) (i)
Seller’s actual cost per gallon for the chemical agent used, multiplied by (ii)
the gallons of chemical agent applied to each Shipment of coal hereunder during
the prior calendar month, plus (b) an application fee of [**] of the total cost
determined pursuant to subparagraph (a) of this Section 4.4.


ARTICLE 5


WEIGHING


5.1 Weighing. Determination of weights of coal delivered hereunder for payment
purposes shall be based on weights obtained at the Mines. Coal shipped by
railcar shall be weighed at the relevant Mine on a certified batch weigh load
out system. Coal transported by truck shall be weighed at the relevant Mine by
Seller’s certified truck scales.


5.2 Scales. All scales referred to herein shall be operated and maintained to be
in conformance with the National Institute of Standards and Technology (NIST)
Handbook 44, or the applicable Standards of the Association of American
Railroads (AAR). Seller shall provide copies of all scale certification test
reports to Buyer upon request. Seller shall promptly notify Buyer if Seller
believes its scales have experienced a failure or are unavailable, or are
inaccurate.




- 12 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3



5.3 Unavailability; Inaccuracies.
5.3.1 If weights from Seller’s scales are not available for a Shipment due to
failure, mechanical or otherwise, of Seller’s scales, or if Seller has
determined that its scales are inaccurate, weights for such Shipments will be
obtained from Buyer’s scales and the weights so determined shall be the
governing weights for payment purposes; provided that Buyer’s scales shall be
certified and maintained in accordance with the standards as referenced in
Section 5.2. For rail shipments, if no other weights are available, the average
per car weight of the previous three train deliveries shall be the weight used
for payment purposes.
5.3.2 If either Party believes the other Party’s scales to be in error beyond
acceptable tolerance, that Party shall notify the other of such discrepancy and
its apparent duration as soon as practicable, and the Party owning or
controlling the scale in question shall have such scale tested for accuracy. The
other Party shall have the right to be present during such test. Should such
test reveal an inaccuracy which exceeds permitted tolerances, the weights from
the time first stated in the notice until the testing and calibration of such
scales shall be adjusted by the percentage of inaccuracy discovered by such
testing.


ARTICLE 6


SAMPLING AND ANALYSIS
6.1 Sampling. Coal samples to be used for determination of coal quality for coal
delivered to Buyer hereunder shall be taken by Seller at the Mine in conformance
with applicable American Society for Testing Materials (“ASTM”) standards. For
deliveries by truck, governing coal samples shall be a representative composite
of trucks loaded daily, taken by Seller at the Mine using sampling methods in
accordance with applicable ASTM standards, or by use of such other methods as
may be mutually agreed upon by the Parties. For coal delivered by rail car,
governing coal samples shall be obtained using an automatic sampling system in
accordance with methods approved by the ASTM or such other methods as may be
mutually agreed upon by the Parties. Each calendar month, Seller shall collect a
composite sample representative of the coal delivered in that particular month
(the “Monthly Composite Sample”) for the purpose of preparing a Monthly
Composite Analysis, as defined in Section 6.2 below.


6.2 Analysis. For purposes of this Agreement, the governing analysis of coal
samples collected by Seller shall be performed by Standard Laboratories in
Evansville, Indiana. All governing analyses performed shall be done in
accordance with ASTM standards. Seller shall direct Standard Laboratories to
conduct a short proximate analysis of such coal samples and provide the results
of such analysis to Buyer at the same time that such results are provided to
Seller. If Standard Laboratories fails to deliver any such analytical results to
Buyer, Seller shall deliver a copy of such analytical results to Buyer as soon
as possible after Buyer’s request. Seller shall or shall cause Standard
Laboratories to also provide quick analyses to Buyer for each Shipment. Seller
shall use commercially reasonable efforts to cause Standard Laboratories to
provide the results of its quick analysis within twenty four (24) hours of
delivery of the Shipment, or as soon as reasonably practicable. Each calendar
month, Seller shall direct Standard Laboratories to analyze the [**] (as set
forth in Exhibit A) of the Monthly Composite Sample (the “Monthly Composite
Analysis”), which


- 13 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





Standard Laboratories shall provide to Seller and Buyer as soon as reasonably
practicable. If Buyer requires monthly analysis of any of the other quality
specifications set forth on Exhibit A, Buyer shall provide Seller with
reasonable advance notice and Seller shall direct Standard Laboratories to
perform the relevant analyses for such additional specifications as part of the
Monthly Composite Analysis for that particular month. Not more than once every
six calendar months, Buyer may request, and Seller shall cause Standard
Laboratories to conduct, a Full Proximate Analysis of the Monthly Composite
Sample and such analysis shall be treated as the Monthly Composite Analysis for
that particular month. Seller shall require Standard Laboratories to retain
samples for thirty (30) days after such results are submitted to Seller, during
which period Buyer may request from Seller a split of such samples for purposes
of conducting its own analyses. If Buyer does not give Seller notice within such
thirty (30) day period that, based on analysis of such split by Buyer, Buyer
disagrees with Seller’s analysis, then Seller’s analysis shall apply to all of
the Coal in the Shipment from which the sample was taken and shall be the
binding basis for any BTU Adjustments and for the exercise of Buyer’s rights to
reject coal pursuant to Section 4.3. Buyer’s notice of disagreement with the
analyses received from Standard Laboratories, if any, shall be accompanied by
the results of Buyer’s analysis. If the Parties cannot reach agreement on the
analysis within thirty (30) days following Seller’s receipt of Buyer’s notice,
the dispute shall be settled by an analysis performed by a commercial testing
laboratory mutually agreed upon by the Parties, and the results of those tests
shall be final and binding on the Parties. In the event of a dispute, the cost
of the analysis made by such commercial testing laboratory shall be shared
equally by the Parties. Until such dispute is resolved, Buyer shall be
responsible for payment based on the results of Seller’s analysis.


6.3 Alternatives. In the event that a Shipment of coal is not sampled at a Mine,
or a sample is lost or has obviously been contaminated, Seller shall notify
Buyer as promptly as practicable. Unless the Parties agree on an alternate
sampling method, analytical results obtained from the weighted average quality
of the three (3) previous Shipments to Buyer from such Mine will be used as
representative of the quality of the Shipment not sampled at such Mine.


ARTICLE 7


INVOICING AND PAYMENT


7.1 Invoicing. Seller will prepare and submit invoices to Buyer via e-mail twice
each calendar month. Seller shall submit one invoice to Buyer on or before the
fifth (5th) day of each calendar month, which invoice shall include the coal
delivered during the period from the sixteenth (16th) day of the prior calendar
month to the last day of the prior calendar month, plus any BTU Adjustment for
the prior calendar month as determined in accordance with Section 3.2, plus any
Freeze Treatment costs for Shipments made during the prior calendar month
determined in accordance with Section 4.4, plus any applicable Carlisle
Deduction or Alternate Source Deduction determined in accordance with Section
1.4. Seller shall submit one invoice to Buyer on or before the twentieth (20th)
day of each calendar month, which invoice shall include the coal delivered
during the period from the first (1st) day of such calendar month to the
fifteenth (15th) day of such calendar month, plus any applicable Carlisle
Deduction or Alternate Source Deduction determined in accordance with Section
1.4.


- 14 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





7.2 Payment. Payment with respect to each invoice submitted by Seller hereunder
shall be due no later than ten (10) days after Buyer’s receipt of such invoice.
All payments will be made by ACH wire transfer of immediately available funds to
the bank account as shown on Seller’s invoice.


7.3 Offset. If each Party is required to pay an amount to the other Party in the
same month, then such amounts with respect to each Party shall be aggregated and
the Parties shall discharge their obligations to pay through netting; in which
case, the Party owing the greater aggregate amount shall pay to the other Party
the difference between the amounts owed.


ARTICLE 8


FORCE MAJEURE


8.1 Impact of Force Majeure. If because of a Force Majeure Event, either Party
is unable to carry out any of its obligations under this Agreement (other than
any obligation to pay or expend money in connection with performance hereunder),
and provided such Party promptly gives notice to the other Party of the
existence of any such Force Majeure Event, then the obligations of the Party
affected by such Force Majeure Event (other than any obligation to pay or expend
money in connection with performance hereunder) shall be suspended to the extent
made necessary by such Force Majeure Event and during its continuance, provided
that the Party subject to such Force Majeure Event shall make all reasonable
efforts to mitigate the impact of the Force Majeure Event and remove it with all
reasonable dispatch.


8.2 Force Majeure Event. A “Force Majeure Event” as used herein means any cause
beyond the reasonable control of the Party affected thereby, including but not
limited to: acts of God, acts of the public enemy, insurrections, riots,
terrorism, labor disputes, strikes, lockouts, boycotts, labor and material
shortages, fires, explosions, landslides, earthquakes, storms, roof falls, rib
falls, cave-ins, floods, aquifers, floor conditions, breakdowns of or damage to
equipment or facilities, interruptions to transportation or shortages of
transportation equipment, embargoes, blockades, acts of military authorities,
inability to obtain permits or authorization from any government authority, any
laws, orders, rules, regulations, enforcement proceedings or other acts or
restraint of governmental authority, unexpected mining conditions including
unforeseen changes in the coal seam, or faults or sandstone intrusions in the
coal seam, and other cause including unsafe working conditions, or unscheduled
outages and other unexpected disruptions at the Plant that exceed seven (7) days
in duration, whether of the kind or character herein enumerated or otherwise,
which is not within the control of the Party claiming excuse, whether or not
foreseen or foreseeable, which wholly or partly renders the mining removal,
processing or loading of all or part, of the normal output of the Mines
impractical or unfeasible, or renders the accepting, utilizing, unloading, or
intended use of the coal impossible, impractical or unfeasible, and which are
not caused by acts or omissions of the Party failing to perform. Settlement of
labor disputes shall be deemed beyond the control and without the fault or
negligence of the Party experiencing such event. Seller’s ability to sell coal
at a more advantageous price, Buyer’s ability to buy coal at a more advantageous
price, or the change in the market price of coal, price of power, or other
related costs, shall not constitute a Force Majeure Event.


- 15 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





8.3 Mitigation. Prior to deeming any legislation or regulation a Force Majeure
Event, the Parties shall consider what steps can be taken by Buyer in the
handling, transportation and use of the coal, or by Seller in the production,
processing, preparation and loading of the coal. If no such practicable solution
to the problem is presented by either Party, such legislation or regulation may
constitute a Force Majeure Event. A Force Majeure Event shall not in any event
include a lack of sufficient financial means to perform obligations or the
failure to make payments in accordance with this Agreement. During the
continuation of a Force Majeure Event, the other Party may make arrangements to
sell or purchase the estimated quantity of coal so affected for the estimated
duration of the Force Majeure Event.


8.4 Make-Up. In the event that a Force Majeure Event occurs, the delivery of the
affected quantity of coal shall be made up by the Parties during the Contract
Year in which such Force Majeure Event occurred, unless not reasonably
practicable, in which case the delivery of the affected quantity of coal shall
be made-up as soon as practicable in the following Contract Year; provided that
coal delivered in the following Contract Year shall be applied first to make-up
deliveries affected by a Force Majeure Event. Coal delivered pursuant to this
Section 8.4 shall be delivered on a delivery schedule agreed to by the Parties,
and the Base Price to be paid by Buyer for coal delivered pursuant to this
Section 8.4 shall be the Base Price in effect when the applicable Force Majeure
Event occurred.


8.5 Allocation in Event of Partially Reduced Capability. If a Force Majeure
Event occurs and results in, or is reasonably projected to result in: (i) a
reduction or limitation of Seller's ability to supply coal from a Mine, or (ii)
the inability of Buyer to accept or utilize coal at the Plant, then in the case
of Seller, Seller shall allocate available supplies of coal from Seller's Mines
on a pro-rata basis among its customers, or others as required by law, to the
extent that its contracts with other customers give Seller the right to reduce
its supply obligations as a result of the Force Majeure Event. In the case of
Buyer, Buyer shall spread its reduced ability to accept or utilize coal at the
Plant among all its suppliers of coal to the Plant, committed at the time the
Force Majeure Event occurred, on a pro-rata basis to the extent that its
contracts with other suppliers give Buyer the right to reduce its purchase
obligations as a-result of the Force Majeure Event. Any such allocation shall be
determined on the basis of the number of tons of coal which Seller is obligated
to deliver to its committed customers, or Buyer is obligated to receive from its
committed suppliers, at the time the Force Majeure Event occurred.


8.6 Suspension; Termination. If due to a Force Majeure Event, a Party is unable
to deliver or accept any coal hereunder, such Force Majeure Event continues for
a continuous period of ninety (90) days or longer, and such event or events
cannot be reasonably eliminated or are not likely to terminate within a
reasonable period of time, the other Party shall, at any time after such ninety
(90) day period and while such Force Majeure Event suspension continues, have
the right, at its option, to terminate this Agreement by giving thirty (30) days
written notice of termination to the Party claiming the Force Majeure Event.
Other than outstanding payments due hereunder, no damages or compensation shall
be paid by either Party because of such termination and such termination shall
not be subject to the provisions of Article 12.








- 16 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





ARTICLE 9


REPRESENTATIONS AND WARRANTIES
9.1 Representations; Warranties. As a material inducement to entering into this
Agreement, each Party hereby represents and warrants to the other Party as of
the date on which this Agreement is executed, as follows:
9.1.1 Such Party is a corporation duly organized, legally existing and in good
standing under the laws of the jurisdiction of its incorporation; it has all
requisite corporate power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being conducted; and it is qualified to do business in those
jurisdictions necessary to perform this Agreement.
9.1.2 There are no bankruptcy proceedings pending or being contemplated by it,
or to its knowledge, threatened against such Party.
9.1.3 Neither the execution and delivery of this Agreement, nor compliance with
the terms and provisions hereof will conflict with or result in a breach of, or
require any consent which has not been obtained as of the effective date of this
Agreement under such Party’s charter, by-laws or operating agreement, any
governmental requirement, or any agreement or instrument to which it is a party
or by which it is bound or to which it or its properties are subject, or
constitute a default under any such agreement or instrument.
9.1.4 Such Party has all necessary corporate power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by it of this Agreement has been duly authorized by all
necessary corporate action, as applicable, on its part; and this Agreement
constitutes the legal, valid and binding obligations of such entity, enforceable
against such entity in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws in effect from time to time relating to or affecting the
enforcement of creditors’ rights generally and by general principles of equity.
9.1.5 No authorizations, approvals or consents of, and no filings or
registrations with, any governmental authority are necessary for the execution,
delivery or performance of this Agreement by such Party or for the validity or
enforceability thereof.
9.1.6 Seller represents and warrants that it holds all necessary legal rights to
sell to Buyer coal sufficient in quantity and quality to perform its obligations
under this Agreement for the term hereof, and that Seller will hold good and
marketable title to all coal that it sells hereunder.






















- 17 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





ARTICLE 10


COMPLIANCE WITH LAW
Seller shall be in material compliance with all applicable laws and regulations
in the performance of its obligations under this Agreement, including all
environmental requirements in the mining, processing and storing of coal.




ARTICLE 11


INDEMNIFICATION
Seller shall defend, indemnify and hold harmless Buyer and its affiliates,
directors, officers, employees and agents from and against all claims, demands,
losses, damages, liabilities, obligations and costs (including reasonable
attorneys’ and other litigation fees and expenses) (collectively “Claims”)
arising out of or relating to personal injury to third parties or third party
property damage resulting from the acts or omissions of Seller or its agents in
the performance of this Agreement, without regard to which Party has title to
the coal pursuant to Section 1.5, except to the extent such injury or damage
arises out of the negligent acts or omissions of Buyer or its agents. Buyer
shall defend, indemnify and hold harmless Seller and its directors, officers,
employees and agents from and against all Claims arising out of or relating to
personal injury to third parties or third party property damage resulting from
the acts or omissions of Buyer or its agents in the performance of this
Agreement, without regard to which Party has title to the coal pursuant to
Section 1.5, except to the extent such injury or damage arises out of the
negligent acts or omissions of Seller or its agents.


ARTICLE 12


DEFAULT, REMEDIES, AND TERMINATION


12.1 Default. In the event a Party shall: (i) make an assignment or any general
arrangement for the benefit of creditors; (ii) file a petition or otherwise
commence, authorize, or acquiesce in the commencement of a proceeding or case
under any bankruptcy or similar law for the protection of creditors or shall
have such a petition filed or proceeding commenced against it and such
proceeding is not dismissed within sixty (60) days; (iii) otherwise become
bankrupt or insolvent (however evidenced); (iv) be unable to pay its debts as
they fall due; (v) have a receiver, provisional liquidator, conservator,
custodian, trustee, or other similar official appointed with respect to it or
substantially all of its assets; (vi) fail to perform any material obligation to
the other Party with respect to this Agreement on or before the thirtieth (30th)
day after written notice of such failure from the other Party is received (other
than a failure of the coal to meet one or more of the quality specifications set
forth in Exhibit A, for which the sole and exclusive rights, obligations and
remedies are as set forth in Section 4.3 and, if applicable, Section 3.2); or
(vii) not have paid any amount due the other Party hereunder on or before the
tenth (10th) day following written notice that such payment is due, such Party
shall be the “Defaulting Party” and such event shall be an “Event of Default”
hereunder.


- 18 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3



12.2 Remedies. The other Party that is not suffering the Event of Default (the
“Non-Defaulting Party”) may, for so long as the Event of Default is continuing,
(a) establish by written notice to the Defaulting Party a date, which shall be
no earlier than thirty (30) days following the date of such notice, on which
this Agreement shall terminate and withhold any payments due from and after the
date of such notice in respect of this Agreement, subject to the rights of the
Defaulting Party to dispute such termination and withholding in accordance with
Article 14; and (b) suspend performance of its obligations under this Agreement,
until the Event of Default is cured; provided that if the Event of Default is
not cured in the time allowed under Section 12.1, or within thirty (30) days if
no specific time period for cure is stated in Section 12.1, the Non-Defaulting
Party may terminate this Agreement in accordance with subparagraph (a) of this
Section 12.2. The termination of this Agreement pursuant to this Section 12.2 is
not an exclusive right, but is in addition to any other rights recognized at law
or in equity which may accrue to one Party or the other by reason of
circumstances and conditions that are not the subject of an exclusive right that
is specifically stated herein.


12.3 Termination by Buyer or Seller. Notwithstanding the Effective Date of this
Agreement, if Seller does not become an affiliate of Sunrise Coal, LLC, an
Indiana limited liability company, on or before December 31, 2014, either Buyer
or Seller may terminate this Agreement immediately upon written notice to the
other Party. Neither of the Parties shall have any obligation to the other
hereunder following the termination of this Agreement pursuant to this Section
12.3.


12.4 Termination by Buyer.
12.4.1 In the event that Buyer determines that it [**], Buyer shall promptly
notify Seller in writing. The Parties shall in good faith attempt to resolve the
problem in a manner that would allow Buyer to [**]. If after six (6) months, the
Parties have not reached agreement on a mutually acceptable solution, Buyer
shall have the right to terminate this Agreement as of such date after which it
[**], by given written notice of such termination to Seller. Buyer shall use
good faith efforts to give Seller as much prior notice of termination as
practicable. Nothing herein shall be construed as requiring Buyer to incur any
significant added expense or significant capital investment to [**]. Neither of
the Parties shall have any obligation to the other hereunder following the date
of such termination, except with respect to matters occurring prior to the date
of termination.


12.4.2 As a regulated utility, Buyer engages in [**]. In the event [**] directs
Buyer to [**], Buyer may terminate this Agreement by giving Seller no less than
one (1) year advance written notice of such termination, in which event this
Agreement will terminate on the date specified in Buyer’s notice; provided that
such date shall not be any earlier than the date on which Buyer [**]. In the
event [**] directs Buyer to [**], Buyer may reduce the Base Tonnage of coal to
be supplied hereunder by giving Seller no less than one (1) year advance written
notice of such reduction; provided [**]. Neither of the Parties shall have any
obligation to the other hereunder following the date of such termination, except
with respect to matters occurring prior to the date of termination.










- 19 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3







12.5 Termination by Seller. Notwithstanding Buyer’s extension of the Term of
this Agreement pursuant to Section 1.1, if after the first extension of the Term
of this Agreement pursuant to Section 1.1, Seller intends to permanently cease
production from any of the Mines during the three (3) year period of any
on-going or pending extension term (other than the first extension of the Term
of this Agreement pursuant to Section 1.1), and Seller determines in its
reasonable discretion that it will not be able to supply the Base Tonnage from
the other Mines once such Mine ceases production, Seller may reduce the Base
Tonnage by giving Buyer no less than one (1) year advance written notice of such
reduction in the Base Tonnage hereunder to an amount equal to the amount of coal
meeting the quality specifications that Seller reasonably expects to be able to
deliver during the remaining Term of this Agreement and any remaining extensions
hereunder, taking into account the quantity of uncommitted coal, and the quality
specifications of such coal, that Seller expects to produce at the other Mines
as of the date that Seller ceases production at the Mine in question; provided
that in no event shall the Base Tonnage exceed 40% of the total production from
the remaining Mines. If Seller does not expect to produce more than a de minimis
amount of coal in excess of Seller’s commitments to other coal purchasers,
Seller’s notice to Buyer may instead give Buyer notice of the date on which this
Agreement will terminate. If Seller has elected to reduce the Base Tonnage
hereunder, this Agreement shall continue in accordance with its terms and
conditions. In determining the extent of the reduction in the Base Tonnage upon
shutdown of a Mine, Seller shall not give any of its other customers any
priority over Buyer with respect to the purchase of any uncommitted coal that
Seller has available at such time. Nothing herein shall be construed as
requiring Seller to (i) incur any significant added expense or significant
capital investment to continue the production of coal from the Mine in question,
or (ii) reserve or withhold any coal from the other Mines from any of its other
customers in order to have uncommitted coal available for Buyer hereunder.
Neither of the Parties shall have any obligation to the other hereunder
following the date of such termination, except with respect to matters occurring
prior to the date of termination.


12.6 Consequential Damages. Neither Party shall be liable to the other Party for
any special, consequential or punitive damages, loss of profit, loss of
customers, loss of revenues, loss of productivity, loss of goodwill or loss of
use arising out of the performance, breach or nonperformance of this Agreement
by such Party, irrespective of any legal theory under which the same may
otherwise be asserted, except to the extent that third party claims with respect
to which a Party is indemnified hereunder are deemed to constitute such damages.


ARTICLE 13


RECORDS; AUDITS
13.1 Records. Seller shall establish and maintain, subject to modification from
time to time as may be required by Seller, a system of accounting such that all
information which must be provided to Buyer as part of this Agreement shall be
determinable by accounting periods










- 20 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





regularly used by Seller. Such system shall be in accordance with generally
accepted accounting principles consistently applied, and appropriate to permit
the development of the invoices, accountings and other documentation required by
this Agreement.


13.2 Audit Rights. Upon reasonable notice and during normal business hours, each
Party and its designated independent auditors, shall have the right to inspect
the other Party’s books and records relating to all provisions of this
Agreement, which include coal quality, quantity shipped and quantity received,
price adjustments, or as may be necessary to satisfy inquiries from governmental
or regulatory agencies, but only to the extent necessary to verify the accuracy
of any statement, charges, payments or computations made pursuant to this
Agreement. Each Party shall make a reasonable effort to facilitate the other
Party’s inspection of such records in its possession. The Party conducting the
inspection and its auditors, to the extent permitted by law or regulation, shall
treat all such information as confidential. Any such audit shall in any event be
conducted during the 12 months after the date of the report, accounting or
statement provided that is subject to such audit.


13.3 Inspections. Buyer and its duly authorized representatives shall upon
reasonable advance notice and during normal operating hours, have the right to
inspect the Mines and Seller’s related coal preparation, loading and other
related facilities. Buyer’s inspections shall be performed in a reasonable
manner and without interfering with Seller or Seller’s operations at the Mine.
Buyer shall cause each of its representatives that perform such inspections to
participate in any required safety training, sign appropriate waivers and comply
with all of Seller’s safety and security policies then in effect at the Mines.


13.4 Confidential Nature of Records. Buyer recognizes that the records to be
maintained by Seller under this Article 13, and the information provided by
either party in the course of an audit are confidential and proprietary in
nature. Accordingly, each Party agrees that no information obtained in an audit
or inspection will be disclosed without prior consent in writing from the other
Party, except to the extent a Party is legally compelled to make such disclosure
pursuant to applicable law, or to establish a claim or defense on behalf of
Buyer in a Dispute between Buyer and Seller. Buyer shall in any event seek
confidential treatment of such information prior to making any such disclosure.


ARTICLE 14


DISPUTE RESOLUTION
14.1 Dispute Notice. Except for disputes regarding the determination of the
Market Adjusted Base Price, which shall be settled in accordance with Section
3.4, any controversy, claim, counterclaim, dispute, difference or
misunderstanding arising out of or relating to the interpretation or application
of this Agreement (a “Dispute”), shall be resolved by the Parties in accordance
with this Article 14. In the event of a Dispute, either Party may provide
written notice to the other of the existence of a Dispute. Such notice shall
state the nature or subject of the Dispute, and the notifying Party’s position
thereon. The Parties shall, for a period of thirty (30) days following the date
of such notice, engage in good faith discussions and negotiations in an attempt
to resolve such Dispute.


- 21 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





14.2 Escalation. In the event no resolution is reached in the preliminary thirty
(30) day period as described in Section 14.1, either Party may, following the
expiration of the original thirty (30) day period, designate by written notice,
a member of such Party’s senior management for further discussions and
negotiations. Within five (5) business days of receipt of that designation, the
other Party shall designate by written notice, a member of its senior management
to participate in such further discussions and negotiations. Commencing on
receipt of this second designation, an additional twenty (20) day period shall
commence during which the designated senior management from both Parties,
together with such assistance as they may deem appropriate, shall engage in good
faith discussions and negotiations to resolve the Dispute. In the event that the
discussions and negotiations involving senior management during such additional
twenty (20) day period produces no resolution, either Party may submit the
Dispute to binding arbitration in accordance with Section 14.3.


14.3 Arbitration. In the event the Parties are unable to resolve a Dispute
pursuant to Section 14.1 or Section 14.2, either Party may demand an arbitration
proceeding by written demand to the other Party and the appropriate office of
the American Arbitration Association (the “AAA”). All arbitration proceedings
shall take place in Indianapolis, Indiana under the auspices of the AAA in
accordance with the Federal Arbitration Act and the AAA Commercial Arbitration
Rules then in effect, subject to the specific provisions of this Section 14.3.
14.3.1 For all Disputes where the amount or value of the Dispute is less than
$1,000,000, the arbitration proceeding shall be conducted by a single neutral
arbitrator selected by Buyer and Seller (or the AAA if the Buyer and Seller
cannot agree within twenty (20) days) of the demand for arbitration. For all
Disputes where the amount or value of the Dispute is equal to or more than
$1,000,000, the arbitration proceeding shall be conducted by a panel of three
(3) neutral arbitrators, one of which shall be selected by Buyer, and one of
which shall be selected by Seller. Buyer and Seller shall mutually select the
third neutral arbitrator. If the arbitration is to be conducted by a panel of
three (3) arbitrators, and the Parties have not each appointed a neutral
arbitrator and agreed on the third arbitrator on or before thirty (30) days
following the delivery of a demand for arbitration, then either Party may
request that the AAA designate any remaining arbitrators pursuant to its
Commercial Arbitration Rules and such designation shall be binding on the
Parties.
14.3.2 The arbitration decision shall be by majority vote if the arbitration
proceeding is conducted by a panel, and shall be issued in a writing that sets
forth in separately numbered paragraphs all of the findings of fact and
conclusions of law necessary for the decision. Findings of fact and conclusions
of law shall be separately designated as such. The arbitrator(s) shall not be
entitled to deviate from the construct, procedures or requirements of this
Agreement. Any decision rendered by the arbitrator(s) in any arbitration shall
be final and binding upon the Parties, and judgment may be entered on the award
in any court of competent jurisdiction. The cost of the arbitration shall be
borne equally by the Parties.
14.3.3 Each Party shall be entitled to be represented by counsel in any such
arbitration proceeding, to present written and oral evidence and arguments, to
cross-examine the other Party’s witnesses, and to obtain a list of the other
Party’s witnesses and evidence no less than fourteen (14) days prior to the
hearing. The formal rules of evidence shall not apply, but the arbitrator(s) may
be guided by the Federal Rules of Evidence in conducting the proceeding. The




- 22 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





arbitrator(s) shall permit and facilitate such disclosure and discovery of
facts, documents and tangible things as the arbitrator(s) shall determine is
appropriate in the circumstances, taking into account the needs of the Parties
and the desirability of making disclosure expeditious and cost-effective. The
arbitrator(s) may issue orders to protect the confidentiality of proprietary
information, trade secrets and other sensitive information disclosed.


14.4 Extensions. The Parties may agree, in writing, to extend any time period
provided for in this Article 14.


ARTICLE 15


MISCELLANEOUS
15.1 Notices. Any notice, request, consent, demand, report, or statement which
is given or made under any of the provisions of this Agreement shall be in
writing unless otherwise provided herein, and shall be treated as duly delivered
when the same is either personally delivered to the Party to whom directed, when
sent by United States certified mail with all necessary postage prepaid and a
return receipt requested, when sent by a nationally recognized overnight
delivery service with charges fully prepaid, or when sent by electronic mail or
facsimile with confirmation of receipt, and addressed to the respective Party at
the below specified address:


Notices to Buyer


Southern Indiana Gas and Electric Company
One Vectren Square
Evansville, IN 47708
Attn: Wayne D. Games
E-mail: wdgames@Vectren.com
Fax: 812.491.4684


With a copy to:


Robert E. Heidorn
Senior Vice President and General Counsel
Vectren Corporation
One Vectren Square
Evansville, IN 47741
E-mail: rheidorn@Vectren.com
Fax: 812.491.4238


Notices to Seller


Vectren Fuels, Inc.
One Vectren Square
Evansville, IN 47741
Attn: Randy Beck


- 23 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





Either Party may update or modify the address(es) to whom notice shall be sent
hereunder from time to time, by written notice to the other Party as provided
above.


15.2 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Parties hereto and their respective successors and assigns.


15.3 Assignment. This Agreement may not be assigned by either Party without the
written consent of the other Party, not to be unreasonably withheld or delayed.
Notwithstanding the foregoing, either Party may without the written consent of
the other Party, assign or otherwise transfer this Agreement (a) in the case of
Seller, to an affiliate of such Party; (b) to a successor to all or
substantially all of such Party’s assets; provided that such successor has a
financial condition at least equivalent to that of the assigning Party; (c) in
the case of Buyer, to a successor to all or substantially all of the property
and assets comprising the Plant; (d) to secure such Party’s indebtedness
incurred or to be incurred for the purposes of or in connection with the
performance of this Agreement; and (e) to one or more persons, firms or
corporations who shall assume the obligation of the transferring Party hereunder
in connection with the enforcement of any assignment or transfer referred to in
subparagraph (d) of this Section 15.3. The Party making any such permitted
assignment or transfer hereunder shall give the other Party ten (10) days
written notice of such assignment or transfer. Except with respect to an
assignment pursuant to subparagraph (d) of this Section 15.3, no assignment
under this Agreement shall be effective until the assignee, in writing delivered
to the non-assigning Party, has agreed to accept the assignment and to be bound
by all the terms and conditions in this Agreement.


15.4 Survival. The terms and provisions of this Agreement regarding payment and
indemnity shall survive the expiration or the termination of this Agreement
indefinitely. The terms and provisions of this Agreement regarding records and
confidentiality shall survive the expiration or the termination of this
Agreement for a period of five (5) years.


15.5 Waivers. The failure of a Party to insist in any one or more instances upon
strict performance of any provisions of the Agreement by the other Party, or to
take advantage of any of its rights hereunder, shall not be construed as a
waiver by such Party of any such provision or the relinquishment by such Party
of any such rights in respect of any subsequent nonperformance of such
provision, but the same shall continue and remain in full force and effect.


15.6 Severability. The provisions of this Agreement are severable, and the
invalidity or unenforceability of any one or more provision shall not affect or
limit the validity of the remaining provisions. Should any particular provision
be held to be unreasonable or unenforceable for any reason, then such provision
shall be given effect and enforced. to whatever extent would be reasonable and
enforceable under the applicable law.


15.7 Governing Law. This Agreement and any questions concerning its validity,
construction, interpretation or performance shall be governed by the laws of the
State of Indiana without reference to any other choice of law provisions. Any
action which may be commenced based on, arising from or related to this
Agreement shall be brought only in the federal or state courts sitting in the
State of Indiana.




- 24 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3



15.8 Headings. The captions of Articles and Sections in this Agreement are for
convenience of reference only and shall not be taken or construed to define or
limit any of the terms or provisions of this Agreement.


15.9 Confidentiality. Each Party acknowledges that this Agreement contains
confidential information, which could put the other Party at a competitive
disadvantage in its purchasing and sales activities, if disclosed to the public.
Therefore, this Agreement and its terms shall be kept confidential and shall not
be disclosed to any third party, except (a) as required by law or governmental
or judicial order, including as required by the IURC, (b) pursuant to securities
laws and regulations applicable to a Party, (c) as mutually agreed to by the
Parties hereto; provided that this Section 15.9 shall not be construed to
prohibit disclosure of this Agreement and its terms to a Party’s affiliates and
its directors, employees, advisors, lenders, counsel, accountants,
representatives, and prospective purchasers, solely for the purpose of
evaluating, negotiating, and consummating the transactions contemplated by the
Parties under this Agreement, and who have been notified of such Party’s
confidentiality obligations hereunder. Each Party shall be responsible for any
disclosure of this Agreement or its terms by any of such persons or entities
that receive such information from such Party. If a Party reasonably believes it
is required to disclose this Agreement or any of its terms pursuant to
subparagraph (a) or (b) of this Section 15.9, such Party shall promptly notify
the other Party, shall seek confidential treatment of any information that is
disclosed, shall disclose only that part of the information that such Party is
advised by counsel is required to be disclosed, and shall cooperate with the
other Party’s reasonable attempts to obtain confidential treatment of this
Agreement and any terms that may have been disclosed. This Section 15.9 shall
not apply to information, including redacted copies of other coal supply
agreements entered into by a Party, provided by a Party in connection with the
Market Price Adjustments contemplated in Section 3.4, which shall be subject to
the requirements of Section 3.4.5.


15.10 Guarantee. Unless this Agreement is terminated pursuant to Section 12.3,
within ten (10) days after Seller becomes an affiliate of Sunrise Coal, LLC, if
at all, Seller shall in its sole discretion, either assign this Agreement to
Sunrise Coal, LLC and notify Buyer accordingly, or deliver to Buyer, and
thereafter maintain until such time as this Agreement is assigned to Sunrise
Coal, LLC (or its successor), a guarantee by Sunrise Coal, LLC (or its
successor) of Seller’s obligations hereunder substantially in the form set forth
in Attachment 2 to this Agreement. Notwithstanding anything to the contrary in
the foregoing or in Section 15.3(a) or Section 15.3(e), (i) if this Agreement is
assigned to Sunrise Coal, LLC and subsequently assigned to an affiliate of
Sunrise Coal, LLC (or its successor), Seller shall as a condition to such
assignment, deliver to Buyer and thereafter maintain until such time as this
Agreement is assigned to Sunrise Coal, LLC (or its successor), a guarantee by
Sunrise Coal, LLC (or its successor) of Seller’s obligations hereunder
substantially in the form set forth in Attachment 2 to this Agreement; (ii) if
(A) Seller has the obligation to deliver a guarantee by Sunrise Coal, LLC
pursuant to this Section 15.10, (B) Sunrise Coal, LLC no longer directly or
indirectly holds all of the Mines, and (C) the financial condition of Sunrise
Coal, LLC is no longer equivalent to or better than the financial condition of
Sunrise Coal, LLC as of the Effective Date, and (iii) if this Agreement is
assigned pursuant to Section 15.3(c) and the financial condition of the assignee
is not equivalent to or better than the financial condition of Sunrise Coal, LLC
as of the Effective Date, then Seller or such assignee, as applicable, shall, in
lieu of delivering a guarantee by Sunrise Coal, LLC (or its successor), deliver
to Buyer and thereafter maintain a guarantee of


- 25 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





Seller’s obligations hereunder substantially in the form set forth in Attachment
2 to this Agreement by an affiliate of Sunrise Coal, LLC (or its successor) with
a financial condition equivalent to or better than the financial condition of
Sunrise Coal, LLC as of the Effective Date, or such other form of financial
security as is reasonably acceptable to Buyer.


15.11 Entire Agreement. This Agreement contains the complete and exclusive
embodiment of the Parties’ agreement as to matters herein referenced, and
supersedes all other or prior agreements with respect thereto. No amendments or
modifications hereto shall be binding unless in a writing signed by each of the
Parties.




























































































- 26 -




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





IN WITNESS WHEREOF, Buyer and Seller have caused this Agreement to be executed
by their respective officers as of June 30, 2014.


SELLER


VECTREN FUELS, INC.


By:     /s/ Randy L. Beck        
Name :     Randy L. Beck    
Title:         President        


BUYER


SOUTHERN INDIANA GAS AND ELECTRIC COMPANY
d/b/a VECTREN POWER SUPPLY, INC.


By:     /s/ Wayne D. Games        
Name :     Wayne D. Games    
Title:         VP - Power Supply    


































































{Signature page to F.B Culley Coal Supply Agreement}




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





EXHIBIT A


COAL QUALITY SPECIFICATIONS




The coal supplied under this Agreement shall meet the following quality
specifications on an “as received” basis. Coal quality shall be determined in
accordance with Article 6.


 
Typical
MWA
(monthly weighted average)
Reject 
(per Shipment)
Moisture (%)
[**]
[**]
[**]
Ash (%)
[**]
[**]
[**]
BTU/Lb.
[**]
[**]
[**]
SO2 (LBs/MMBTU)
[**]
[**]
[**]
Sulfur (%)
[**]
[**]
[**]
Volatile Matter (%)
[**]
[**]
[**]
AFT h/w, reducing 0F
[**]
[**]
[**]
HGI
[**]
[**]
[**]
Size (2” x 0)
(Percent passing thru ¼” screen)
[**]
[**]
[**]
Sodium Equivalent (% Ignited)
[**]
[**]
[**]
Ferric Oxide (% Ignited)
[**]
[**]
[**]
Silicon Dioxide (% Ignited)
[**]
[**]
[**]
Aluminum Oxide (% Ignited)
[**]
[**]
[**]
Arsenic (ug/g dry basis)
[**]
[**]
[**]
% Chlorine (until December 31, 2019, inclusive)
[**]
[**]
[**]
% Chlorine (beginning January 1 2020 and thereafter)
[**]
[**]
[**]
Mercury (ug/g dry basis)
[**]
[**]
[**]









--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





ATTACHMENT 1


AMENDMENT AND TERMINATION AGREEMENT
This Amendment and Termination Agreement (this “Agreement”) is made and entered
into effective as of June 30, 2014 (the “Effective Date”), by and between
Southern Indiana Gas And Electric Company d/b/a Vectren Power Supply, Inc., an
Indiana corporation (“Buyer”), and Vectren Fuels, Inc., an Indiana corporation
(“Seller”). Buyer and Seller are also referred to herein individually as a
“Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Buyer and Seller are parties to that certain F.B. Culley Coal Supply
Agreement entered into effective as of January 1, 2009, as amended from time to
time (the “Original Agreement”).
WHEREAS, Buyer and Seller are entering into that certain F.B. Culley Coal Supply
Agreement made and entered into effective as of January 1, 2015 (the “2015
CSA”), for the supply of bituminous coal for use in its F.B. Culley generating
plant (the “Plant”).
WHEREAS, it is a condition to the willingness of Seller to enter into the 2015
CSA that certain amendments be made to the terms and conditions of the Original
Agreement, as set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements of the Parties contained herein, the Parties agree as follows:
AGREEMENT
1. Amendments to the Original Agreement. Notwithstanding anything to the
contrary in the Original Agreement, the Parties hereto agree that the following
terms shall apply effective immediately as of the date on which Seller becomes
an affiliate of Sunrise Coal, LLC. In the case of any conflicts between the
foregoing and the terms of the Original Agreement, the provisions of this
Section 1 shall govern.
a). Source of Coal. The source of the coal to be delivered by Seller shall be
the Seller’s Oaktown 1 or Oaktown 2 Mines (collectively, the “Mines”). Seller
shall have the right to notify Buyer that the coal to be sold by Seller and
purchased by Buyer under this Agreement may also be mined from coal properties
and reserves at Sunrise Coal, LLC’s Carlisle Mine, located in and around
Sullivan County, Indiana. Seller’s right to deliver coal mined from the Carlisle
Mine under this Agreement shall arise automatically upon Seller’s notice to
Buyer, subject to the Parties’ agreement on the Carlisle Deduction (as defined
below). Within thirty (30) days after Seller becomes an affiliate of Sunrise
Coal, LLC, Buyer shall notify Seller if its cost to transport coal from the
Carlisle Mine to the Plant differs from the cost to transport coal from the
Seller’s Oaktown 1 or Oaktown 2 Mines. Such notice shall include reasonable
supporting documentation of the respective transportation costs. Buyer and
Seller, each acting in good faith, shall determine the difference between
Buyer’s transportation costs for coal transported for: (a) each ton of coal
delivered from the Carlisle Mine, and (b) each ton of coal delivered the
Att 1 - 1




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3



Seller’s Oaktown 1 or Oaktown 2 Mines (such difference in costs, the “Carlisle
Deduction”), and Seller shall apply the Carlisle Deduction to all tons of coal
delivered from the Carlisle Mine in its invoices when submitted to Buyer. To the
extent the Carlisle Deduction is different for rail and truck transportation,
the Carlisle Deduction for the applicable transportation mode shall be utilized.
The Parties shall document the agreed Carlisle Deduction in a writing signed by
both Parties. Once the Parties agree on the Carlisle Deduction, the Carlisle
Mine shall be deemed to be one of the “Mines” for all purposes hereunder.
b). Delivery. Coal shall be delivered F.O.B. railcar or truck (as elected by
Buyer) at the Mines (as elected by Seller), in substantially equal monthly
quantities on a mutually agreeable delivery schedule. Seller will coordinate
loading at the Mines with Buyer and Buyer’s relevant carriers. The foregoing
provisions replace any provisions in the Original Agreement regarding point of
delivery and delivery schedule, including, without limitation, any limitations
set forth in Section 3.1 or otherwise in the Original Agreement with respect to
the number of tons that may be delivered per day , all of which are hereby
superseded in their entirety.
c). Transportation. Buyer shall be solely responsible for transportation of the
coal from the Mines to the Plant, including providing railcars or trucks, as
Buyer elects, for loading at the Mines. Buyer may, in its sole discretion,
direct any coal delivered hereunder to any of Buyer’s or its affiliate’s power
generating stations other than the Plant; provided that Buyer shall be
responsible for all additional transportation costs associated with such
election. Buyer’s right to direct coal to a power generating station other than
the Plant shall in no way be construed as an obligation to do so under any
circumstance. The foregoing provisions replace any provisions in the Original
Agreement regarding transportation and transportation costs, all of which are
hereby superseded in their entirety.
d). Base Tonnage. The quantity of coal to be delivered under the Original
Agreement in calendar year 2014 and 2015, as applicable, is as follows (the
“Base Tonnage”):
2014 - 1,000,000 tons
2015 - 1,000,000 tons
Buyer has notified Seller that Buyer has utilized its option to adjust the Base
Tonnage by + [**] pursuant to the Original Agreement to decrease the amount of
coal to be delivered pursuant to the Original Agreement to [**] tons annually,
until further notice.
e). Buyer Option to Adjust. Buyer’s option to adjust the annual Base Tonnage by
+ [**] as stated in Section 3.1 of the Original Agreement, shall remain in full
force and effect during the term thereof.












Att 1 - 2




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





f). Coal Quality Specifications. The table in Exhibit A to the Original
Agreement is hereby deleted in its entirety and replaced with the following
table:


Quality Specifications
Coal Characteristics
MWA
(monthly weighted average)
Penalty
Threshold
Reject
Caloric value, as received
[**]
[**]
[**]
% Moisture, as received
[**]
[**]
[**]
% Ash, as received
[**]
[**]
[**]
SO2
[**]
[**]
[**]
Ash Fusion, softening, H=W red
[**]
[**]
[**]
Hardgrove Grindability Index
[**]
[**]
[**]
Nominal Size
[**]
[**]
[**]
Percent passing thru ¼” screen
[**]
[**]
[**]
Chlorine
[**]
[**]
[**]
Mercury (ug/g dry basis)
[**]
[**]
[**]





g). Weighing. The provisions of Article 5 of the 2015 CSA shall apply, and shall
replace any provisions of the Original Agreement regarding weighing or the other
matters addressed in Article 5 of the 2015 CSA, in their entirety.
h). Sampling and Analysis. The provisions of Article 6 of the 2015 CSA (other
than quality specifications and without regard to cross-references to other
provisions of the 2015 CSA) shall apply, and shall replace any provisions of the
Original Agreement regarding sampling and analysis or the other matters
addressed in Article 6 of the 2015 CSA, in their entirety.
i). Invoicing and Payment. The provisions of Article 7 of the 2015 CSA shall
apply, and shall replace any provisions of the Original Agreement regarding
invoicing and payments or the other matters addressed in Article 7 of the 2015
CSA, in their entirety
2. Termination of the Original Agreement. Notwithstanding anything to the
contrary in the Original Agreement, the Parties hereby agree that the Original
Agreement shall terminate and be of no further force and effect as of 11:59 pm
Eastern on December 31, 2015, except with respect to the obligation to make any
payments remaining to be made as of such date.
3. Termination of this Agreement. If Seller does not become an affiliate of
Sunrise Coal, LLC, an Indiana limited liability company, on or before December
31, 2014, either Buyer or Seller may terminate this Agreement immediately upon
written notice to the other Party, after which this Agreement shall be of no
further force and effect.






Att 1 - 3




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





4. No Other Modifications. Except as amended herein, all other terms, conditions
and provisions of the Original Agreement not explicitly modified or amended in
this Agreement shall remain unchanged and shall continue in full force and
effect.
5. Counterparts and Facsimile. This Agreement may be executed in counterparts
and by facsimile, each of which shall be an original and all of which taken
together shall constitute one and the same instrument.
[signature page follows]


















































Att 1 - 4




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





IN WITNESS WHEREOF, Buyer and Seller have caused this Agreement to be executed
by their respective officers as of the date first written above.
SELLER


VECTREN FUELS, INC.


By:     /s/ Randy L. Beck        
Name :     Randy L. Beck    
Title:         President        


BUYER


SOUTHERN INDIANA GAS AND ELECTRIC COMPANY
d/b/a VECTREN POWER SUPPLY, INC.


By:     /s/ Wayne D. Games        
Name :     Wayne D. Games    
Title:         VP - Power Supply    
































































{Signature page to F.B. Culley Amendment and Termination Agreement}




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





ATTACHMENT 2 FORM OF GUARANTEE
Guaranty


This GUARANTY, dated as of the day of , 2014, is entered into by Sunrise Coal,
LLC, an Indiana limited liability company (“Sunrise”), to and for the benefit of
Southern Indiana Gas And Electric Company d/b/a Vectren Power Supply, Inc., an
Indiana corporation (“VPS”).


WITNESSETH:


WHEREAS, VECTREN FUELS, INC., an Indiana corporation (“Fuels”), is a wholly
owned subsidiary of Sunrise.


WHEREAS, Fuels and VPS have entered into that certain F.B. Culley Coal Supply
Agreement made and entered into effective as of January 1, 2015 (the “2015
CSA”).


WHEREAS, as an inducement to VPS entering into the 2015 CSA and subject to Fuels
becoming a wholly-owned subsidiary of Sunrise, Fuels has agreed to cause Sunrise
to execute and deliver this Guaranty for the benefit of VPS within 10 days after
the date on which Fuels becomes a wholly-owned subsidiary of Sunrise, if at all.


NOW, THEREFORE, in consideration of the foregoing premises and the following
covenants and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Sunrise covenants with VPS as follows:


1. Guaranty. For value received and in consideration of the direct and indirect
benefits to be derived by Sunrise in connection with the transactions
contemplated by the 2015 CSA, with effect from January 1, 2015, Sunrise hereby
guarantees to VPS the payment and performance as and when due of all obligations
of Fuels (and any assignee of Fuels that is an affiliate of Sunrise) arising out
of or related to the 2015 CSA, subject in all respects to all of the conditions,
limitations, and qualifications set forth in the 2015 CSA (the “Obligations).
This is a continuing Guaranty of payment and performance and not merely of
collection. Subject to the provisions of Section 4, this Guaranty shall
terminate upon the earlier of the termination of the Obligations or the date
that is 12 months after the termination or expiration of the 2015 CSA; provided,
however, that this Guaranty and Sunrise’s liability hereunder shall survive any
such termination with respect to any claims made by VPS under the 2015 CSA if
such claims are made prior to such termination.


2. Waiver. Sunrise hereby expressly waives notice from VPS of its acceptance of
and reliance upon this Guaranty. Sunrise consents to any extensions of time for
the payment or performance of the Obligations and to any changes in the terms of
the 2015 CSA, and waives any notices thereof. Sunrise also waives promptness,
diligence, presentment to or demand of payment or performance from anyone other
than Fuels liable upon the Obligations, and presentment, notice of dishonor,
protest and all other notices whatsoever. No waiver,


Att 2 - 1




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





amendment, release or modification of this Guaranty shall be established by
conduct, custom or course of dealing, but solely by an instrument in writing
duly executed by Sunrise and VPS. VPS’s failure or delay in exercising any
right, remedy or power hereunder shall not operate as a waiver thereof, nor
shall any single or partial exercise by VPS of any right, remedy or power
hereunder preclude VPS from any other or future exercise of any right, remedy or
power. Each and every right, remedy and power granted to VPS hereunder or
allowed to it by law or other agreement shall be cumulative with and not
exclusive of any other.


3. Waiver of Defenses. The liability of Sunrise under this Guaranty, and
Sunrise’ obligations under this Guaranty shall not be impaired or released as a
result of (a) any change of the time, manner or terms of payment or performance
of any of the Obligations; (b) any renewal or increase of any of the
Obligations; (c) the assignment of the 2015 CSA to an affiliate of Sunrise
pursuant to Section 15.3(a) of the 2015 CSA; (d) any release or partial release
of any other guarantor or other obligor in respect of any of the Obligations;
(e) any modification, amendment, waiver or renewal of, or consent to departure
from, any agreement or instrument relating to any of the Obligations; (f) VPS’s
exercise or failure to exercise any rights against Fuels, Sunrise or others or
any other action or inaction by VPS in respect of any of the Obligations; (g)
with respect to any of the foregoing, the lack of notice to or consent by
Sunrise; or (h) any other circumstance which might otherwise constitute a
defense available to, or discharge of, a surety or a guarantor excepting payment
and performance, as applicable. Nothing herein is intended to deny Sunrise, and
Sunrise shall have and may assert any and all of the defenses, set-offs,
counterclaims and other rights which Fuels is or may be entitled to assert that
arise from or out of the 2015 CSA, except for defenses arising out of the
bankruptcy, insolvency, dissolution or liquidation of Fuels. The obligations of
Sunrise hereunder are several from Fuels or any other person, and are primary
obligations concerning which Sunrise is the principal obligor. There are no
conditions precedent to the enforcement of this Guaranty, except as expressly
contained herein.


4. Reinstatement Provision. If VPS receives any payment or payments on account
of the Obligations, which payment or payments of any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any bankruptcy act or code, state or federal law, common law or equitable
doctrine, then to the extent of any sum not finally retained by VPS, Sunrise’
obligations to VPS hereunder shall be reinstated and this Guaranty, shall remain
in full force and effect (or be reinstated) until payment of the Obligations
shall have been made to VPS, which payment shall be due on demand.


5. Assignment. This Guaranty shall be binding upon Sunrise and upon its
successors and assigns and shall be for the benefit of VPS and its successors
and assigns. Sunrise may not assign this Guaranty or the obligations hereunder
without the express written consent of VPS and such consent will not be
unreasonably withheld. Any purported assignment in violation of this Section 5
shall be void and without effect.


6. Applicable Law. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Indiana, without giving effect to laws
of such state that would require the application of the laws of any other state.




Att 2 - 2




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





7. Severability. In case any clause, provision or section of this Guaranty, or
any application thereof, is for any reason held to be illegal, invalid, or
inoperable, Sunrise and VPS shall negotiate an equitable adjustment to such
affected provisions of this guaranty with a view towards effecting the purpose
and intent of the Guaranty, and subject to such adjustment such illegality,
invalidity or inoperability shall not affect the remainder thereof or any other
clause, provision or section, and each such clause, provision or section shall
be deemed to be effective and operative in the manner and to the fullest extent
permitted by law.


8. Only Agreement. This Guaranty is the entire and only agreement between
Sunrise and VPS with respect to the guaranty of the Obligations of Fuels by
Sunrise.


9. Representations and Warranties. Sunrise represents and warrants to VPS that:
(a) Sunrise is a limited liability company duly organized and validly existing
under the laws of the State of Indiana; (b) Sunrise has all requisite power and
authority to execute and to deliver and to perform all of its obligations under
this Guaranty; (c) the execution, delivery and performance of this Guaranty by
Sunrise are within its powers and have been duly authorized by all necessary
limited liability company actions; (d) this Guaranty constitutes a legally valid
and binding agreement of Sunrise, subject only to insolvency, bankruptcy,
moratorium, reorganization, fraudulent conveyance or similar laws affecting
creditors’ rights generally and by general principles of equity; (e) the
execution, delivery and performance of this Guaranty will not violate any
provision of any requirement of law or contractual obligation of Sunrise (except
to the extent that any such violation would not reasonably be expected to have a
material adverse effect on Sunrise’ ability to perform this Guaranty); (f) no
consent or authorization of, filing with, or other act by or in respect of, any
arbitrator or governmental authority and no consent of any other person
(including, without limitation, any stockholder or creditor of Sunrise) is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty, other than any which have been obtained or made
prior to the date hereof and remain in full force and effect; and (g) no
litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending or, to the knowledge of Sunrise, threatened by
or against Sunrise relating to this Guaranty or that would have a material
adverse effect on Sunrise’ ability to perform this Guaranty.


10. Collection Expenses. If VPS is required to pursue any remedy against Sunrise
hereunder, Sunrise shall pay to VPS upon demand, all reasonable attorneys’ fees
and expenses and all other reasonable costs, expenses and fees incurred by VPS
in successfully enforcing this Guaranty.


11. Notices. Any notices given or required to be given hereunder shall be given
to Sunrise and VPS, as applicable, by being either: (a) delivered personally
against written receipt, (b) sent by facsimile or e-mail transmission, (c)
mailed by registered or certified mail, postage prepaid, return receipt
requested, or (d) mailed by reputable international overnight courier, fee
prepaid, to Sunrise or VPS, as applicable, at the following addresses or
facsimile numbers:










Att 2 - 3




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3



If to Sunrise: Sunrise Coal, LLC
Attention: Brent Bilsland
1183 East Canvasback Dr.
Terre Haute, IN 47802
Phone: (812) 298-3702
Fax No.: (812) 299-2810
E-mail: bbilsland@sunrisecoal.com




If to VPS: Southern Indiana Gas and Electric Company One Vectren Square
Evansville, IN 47708 Attn: Wayne D. Games
E-mail: wdgames@Vectren.com
Fax: 812.491.4684


With a copy to: Robert E. Heidorn
Senior Vice President and General Counsel Vectren Corporation
One Vectren Square Evansville, IN 47741
E-mail: rheidorn@Vectren.com
Fax: 812.491.4238


All such notices, requests and other communications will be deemed given, (w) if
delivered personally as provided in this Section 11, upon delivery, (x) if
delivered by facsimile or email transmission as provided in this Section 11,
upon confirmed receipt, (y) if delivered by mail as provided in this Section 11,
upon the earlier of the fifth business day following mailing and receipt, and
(z) if delivered by overnight courier as provided in this Section 11, upon the
earlier of the second business day following the date sent by such overnight
courier and receipt (in each case regardless of whether such notice, request or
other communication is received by any other person or entity to whom a copy of
such notice is to be delivered pursuant to this Section 11). Sunrise and VPS may
change the address to which notices to it are to be sent upon written notice to
VPS or Sunrise, respectively.


12. Modification. This Guaranty may not be amended or modified unless the
changes are in writing and signed by both VPS and Sunrise.


13. JURY TRIAL WAIVER. SUNRISE HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY.


[signature page follows]












Att 2 - 4




--------------------------------------------------------------------------------

[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELTY WITH THE
SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT    
Exhibit 10.3





IN WITNESS WHEREOF, Sunrise has executed and delivered this Guaranty effective
as of the day and year first above written.




Sunrise Coal, LLC


By:                     
Name:                     
Title:                     






Accepted:


Southern Indiana Gas and Electric Company
d/b/a Vectren Power Supply, Inc.




By:                     
Name:                 
Title:                     






































































Att 2 - 5


